NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIDIA GEORGINA AGUILAR RAMIREZ; No. 17-71060
JHONATAN ARIEL MIRANDA
AGUILAR,                        Agency Nos. A208-123-050
                                             A208-123-051
           Petitioners,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 29, 2022**
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and TALLMAN, Circuit Judges.

      Nidia Aguilar Ramirez seeks review of the Board of Immigration Appeals

(“BIA”) decision dismissing her appeal of the Immigration Judge’s (“IJ”) denial of

asylum, withholding of removal, and protection under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”), for herself and her son, Jhonatan Miranda Aguilar, as a derivative

beneficiary. We have jurisdiction under 8 U.S.C. § 1252(a)(1). “When, like here,

the BIA issues its own decision but adopts particular parts of the IJ’s reasoning,”

Iman v. Barr, 972 F.3d 1058, 1064 (9th Cir. 2020), we review “the reasons explicitly

identified by the BIA” and “the reasoning articulated in the IJ’s oral decision in

support of those reasons,” Lai v. Holder, 773 F.3d 966, 970 (9th Cir. 2014) (citation

omitted). We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that the harm Aguilar

suffered did not rise to the level of past persecution. Aguilar described men

following her and making sexually suggestive comments such as, “oh mommy,

mamacita … sweet thing, where are you going? I wish I was the clothes that you’re

wearing.” This harassing conduct was undoubtedly frightening, but it does not meet

the high threshold of establishing past persecution. See Sharma v. Garland, 9 F.4th

1052, 1060 (9th Cir. 2021) (defining “persecution” as “an extreme concept that

means something considerably more than discrimination or harassment” (citation

omitted)). None of Aguilar’s harassers made physical contact with her, nor did she

endure “repeated, specific” threats. Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028

(9th Cir. 2019). In sum, the record does not compel a result contrary to the agency.

      Likewise, substantial evidence supports the BIA’s conclusion that, because

Aguilar could reasonably relocate outside of her hometown in Mexico, she did not


                                         2
meet her burden of establishing a well-founded fear of future persecution. Because

the IJ found that Aguilar had not established past persecution, the burden remained

on her to show “that it would not be reasonable … to relocate.” 8 C.F.R. §

1208.13(b)(3)(i). Nothing in the record compels us to conclude that the agency erred

in finding that Aguilar had not met that burden. See Jiang v. Holder, 754 F.3d 733,

737 (9th Cir. 2014), overruled on other grounds by Alam v. Garland, 11 F.4th 1133,

1137 (9th Cir. 2021) (en banc). The BIA properly considered the relevant factors,

including the absence of evidence that gang members had any influence outside of

Aguilar’s hometown, Lagunillas, the fact that Aguilar had previously lived outside

of Lagunillas for decades, and the fact that multiple members of Aguilar’s family

live outside of Lagunillas.

      Finally, substantial evidence supports the BIA’s conclusion that Aguilar “has

not met her burden of establishing that it is more likely than not she will be subject

to torture that is ‘inflicted by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an official capacity’ if

returned to Mexico.” On appeal, Aguilar notes that the IJ “dismissed the CAT

application in two sentences,” arguing that this violated due process (and was

unsupported by substantial evidence). Yet the BIA devoted substantial analysis in

considering Aguilar’s CAT application and rejected the application on its merits.

While Aguilar argues that the IJ’s terse finding “g[ave] the B[IA] little to review,”


                                          3
the BIA undertook its own analysis of the record.

      PETITION DENIED.




                                        4